Although, and with some cause, the original opinion has been construed by counsel as invoking the attractive instrumentality rule of the turntable cases, it was not so intended. The negligence of defendant, if any, is referable to a failure to use due care to keep his premises in a safe condition for their intended use by the public, particularly children, as a place of amusement. The probable attractiveness of the machine to the curiosity or appetites of childhood is a mere detail.
The writer is still of the opinion, as he has been from the start, that the tale of the witnesses for plaintiff that the little girl (who at the time of the accident was something under 3 years old instead of 4 as originally stated) pulled the machine off the shelf while she was standing on the floor, is impossible. She was barely able to reach the coin receivers, which were not to exceed 4 inches above the base of the machine, with her fingers. The resulting pull would be directly downward. The center of gravity of the 25-pound machine was so low and so well to the rear that it was impossible for it to be displaced in that manner. There has been a suggestion, which the evidence in no wise supports, that the machine was pulled outward on its shelf far enough so that a slight pull would topple it over. Because of that possibility, the majority is of the opinion that, even on the testimony of plaintiff's witnesses, there was a case for the jury.
On a new trial, if there is one, if the testimony for plaintiff is the same as on the first trial, it will be for the judge to determine whether the jury should be instructed that testimony, however positive, is not to be accepted when its falsity is demonstrated by physical facts conclusively established by other evidence. *Page 298 
We adhere also to the original opinion upon the other question argued on rehearing, and again conclude that it was possible for the jury to predicate negligence upon the failure of defendant so to secure the machine that it could not have been misplaced in the manner disclosed by the testimony for defendant. His witnesses indicated that the little girl, in order to operate the machine, pulled a rocking chair close to the shelf for that purpose and that she climbed into the chair and while attempting to operate the machine, or, as she was about to make that attempt, fell and pulled the machine down with her. Whether negligence is to be predicated upon such a showing is a question concerning which, we repeat, reasonable minds functioning judicially may arrive at different conclusions. That being so, a verdict based on such testimony ought not to be disturbed.
An important circumstance contributing to that conclusion is the fact that the institution where the accident occurred catered to children. Displayed there are many things attractive to the instincts of childhood. Children congregate there in large numbers and under those circumstances a jury is not to be criticised for finding that instrumentalities likely to become the object of a child's curiosity and to work injury if unsecured, should be so secured as to prevent any such result.
The original opinion is adhered to. *Page 299